        Case 7:16-cv-03572-KMK-PED Document 404 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Galgano,


                                                                               ORDER
                                         Plaintiff,

                 - against -
                                                                      16Civ.3572(KMK)(PED)
 County of Putnam, et al.




                                         Defendants.


PAUL E. DAVISON, U.S.M.J.:


        This Order addresses a dispute regarding whether plaintiff is obligated to release
treatment records of his psychotherapist, Mr. James Blechman. The parties have submitted
letter-briefs, [Dkts. 372, 378, 380.] FaiTiiliarity with the record is assumed.


        Communications between a patient and his psychotherapist are privileged. Jaffee v.
Redmond, 518 U.S. 1,15 (1996). It is well-settled, however, that a party waives medical
privileges when he "puts his medical condition into issue." Ottawa Office Integration Inc. V.
FTFBus. Sys., Inc., 132 F.Supp, 2d 215, 220 (S.DXY. 2001). In Sims v. Blot, 534 F.3d 117,
134 (2d Cir. 2008), the Court of Appeals determined that a plaintiff who wishes to avoid
releasing otherwise privileged therapy records "may withdraw or formally abandon all claims for
emotional distress in order to avoid forfeiting his psychotherapist-patient privilege." Applying
Sfm.\\ courts in this district confine the menta! health claims of plaintiffs who do not release their
treatment records to garden variety emotional distress. E. g. Suregova v. Vill. of Rye Brook,
2011 U.S. Dist LEXIS 147769 (S.D.N.Y Dec. 22, 201 l)(Karas, J.) Notably, restricting a
plaintiff to a "garden variety emotional distress"claim significantly limits the damages which
may be recovered. See Lore v. City of Syracuse, 670 F,3d 127, 177-78 (2d Clr. 2012).


       In view of plaintiff s arguably broader descriptions of his emotional distress, plaintiff
may withhold Mr. Blechman's therapy records only provided that he enters into a stipulation
formally disavowing any claim for non-garden-variety emotional injuries and expressly agreeing
not to offer evidence regarding his therapy or any diagnosis he may have received. See e.g.
Weber v. Re.v. Trammg dr., Inc., 2014 U.S. Dist, Lexis 176848 at * 5 (E.D.N.Y. Dec. 23,
2014)(requiring affidavit); Jacobs v. Conn. CMTY, Tech. Colleges, 258 F.R.D. 192, 197 (D.
Conn.2009).'



        'Because the treatment records are privileged, defendants' argument that the records may
be discoverable because they are relevant for other purposes is without merit. See Mercedes v,
City of New York, 2018 US. Dist. LEXIS 176963 at *2-3 (S.D.N.Y. Oct. 12,2018).
      Case 7:16-cv-03572-KMK-PED Document 404 Filed 09/09/20 Page 2 of 2




Dated: September 9, 2020
       White Plains, New York
                                               )EI?EI)




                                         ?aulE.Davison,U.S.M.J
